EISELE, Senior District Judge,
concurring in the judgment.
I concur in the Court’s judgment that the defendants in this case, now the would-be appellants, should not receive an extension of time to file an amended notice of appeal. I write separately, however, to express my views of this question, which the Court does not share.
Rule 4(a)(5)2 provides, in part, “The district court, upon a showing of excusable neglect or good cause, may extend the time for filing a notice of appeal upon motion filed not later than 30 days after the expiration of the time prescribed by this Rule 4(a).”3 Apparently, however, at least according to the majority view and the majority of this Court, Rule 4(a)(5) does not mean what it says. The Court observes that “[t]he Notes of the Advisory Committee accompanying the 1979 amendment to the Rules indicate, however, that the ‘good cause’ standard does not apply to requests for extensions of time filed after the initial thirty-day period has expired.” Supra at 1204. The Court of Appeals for the Eighth Circuit agrees with this reading of the Advisory Committee Notes and with this Court’s conclusion that the Notes, and not the Rule, should be followed. So do seven other courts of appeals. See 650 Park Ave. Corp. v. McRae, 836 F.2d 764, 766 (2d Cir.1988); Allied Steel v. City of Abilene, 909 F.2d 139, 143 n. 3 (5th Cir.1990); Marsh v. Richardson, 873 F.2d 129, 130 (6th Cir.1989); Parke-Chapley Constr. Co. v. Cherrington, 865 F.2d 907, 909-10 (7th Cir.1989); Oregon v. Champion Int’l Corp., 680 F.2d 1300, 1301 (9th Cir.1982) (per curiam), Borio v. Coastal Marine Constr. Co., 881 F.2d 1053, 1055 (11th Cir.1989). I disagree with all these decisions, as does the First Circuit. See Pontarelli v. Stone, 930 F.2d 104, 109-111 (1st Cir.1991); Scarpa v. Murphy, 782 F.2d 300, 301 (1st Cir.1986). Precedent, but in my view, not reason, supports the Court’s conclusion that the “good cause” standard only applies to requests for extensions made before the expiration of the period provided by Rule 4(a). However, while precedent controls the Court’s decision here, it also merits criticism.
As the First Circuit has commented, “the language of FRAP 4(a)(5) itself, which could hardly be clearer, in no way intimates that ‘good cause’ is to be utilized exclusively in the evaluation of FRAP 4(a)(5) requests submitted within the 30 day period for lodging an appeal as a matter of right.” Pontarelli, supra at 110. Remarkably, the second sentence of the Rule actually does manage to make the first sentence even clearer than it already is. After stating that motions for extensions “filed not later than 30 days after the expiration of the time prescribed by this Rule 4(a)” may be granted “upon a showing of excusable neglect or good cause,” the Rule states, “Any such motion which is filed before the expiration of the prescribed time may be ex parte unless the court otherwise requires.” Thus, the Rule treats motions filed before the Rule 4(a) deadline differently than motions filed afterwards. The procedural re*1206quirements are more strict if the deadline has passed. The Rule could also impose different substantive standards for each situation, but it simply and quite clearly does not.
In describing the proposed changes in Rule 4(a)(5) that the Rule now reflects, the Advisory Committee Notes state, in relevant part,
The proposed amended rule expands to some extent the standard for the grant of an extension of time. The present rule requires a “showing of excusable neglect.” While this was an appropriate standard in cases in which the motion is made after the time for filing the notice of appeal has run, and remains so, it has never fit exactly the situation in which the appellant seeks an extension before the expiration of the initial time. In such a case, “good cause,” which is the standard that is applied in the granting of other extensions of time under Rule 26(b) seems to be more appropriate.
The “excusable neglect” standard did not “fit exactly” the situation in which a party requested more time before his time had expired because he had not neglected anything, excusably or otherwise, at the time he requested an extension. On the other hand, it would remain appropriate to require a party who had let the deadline expire to show a legally acceptable excuse for his failure to abide by the rule. The Notes state that excusable neglect does not fit when the time for filing has not passed. They also state that excusable neglect remains an appropriate standard when the time for filing has passed. The Notes do not, however, state that good cause should only be applied in the former situation but not the latter. The fact that one standard, such as excusable neglect, may remain “appropriate” in a situation, does not mean that another standard, such as good cause, may not be appropriate as well. Because the Rule plainly instructs the district court to accept a showing under either standard, and because the Notes are susceptible to a sensible interpretation that does not contradict the plain meaning of the Rule, I would follow the Rule, and not the possible contradictory meaning of the Notes.
The Court is correct to point out, however, that the Eighth Circuit has held otherwise. That precedent is applicable and binding, and I accept it. But I think it is wrong. Where rules of procedure are clearly written, and they do not go against the clear intentions of those enacting them, then courts should not require themselves and parties seeking to follow the rules to read behind every apparently understandable provision.
Accepting excusable neglect as the applicable standard, in my view, this question is closer than the Court appreciates. (For what it is worth, I feel that good cause is a different but not necessarily more lenient standard in this context, and I do not believe that the defendants could have met that standard here.) Rule 3(c) provides, in relevant part, that a notice of appeal shall “specify the party or parties taking the appeal.” In Torres v. Oakland Scavenger Co., 487 U.S. 312, 108 S.Ct. 2405, 101 L.Ed.2d 285 (1988), the Supreme Court held that the phrase “et al.” was not sufficient to indicate a party’s intention to appeal under Rule 3(c). The Court explained,
The purpose of the specificity requirement of Rule 3(c) is to provide notice both to the opposition and to the court of the identity of the appellant or appellants. The use of the phrase “et al.,” which literally means “and others,” utterly fails to provide such notice to either intended recipient.
Id. at 318, 108 S.Ct. at 2409.
The named defendants in this case are the three members of the Arkansas Board of Apportionment: Governor Bill Clinton, Secretary of State W.J. McCuen, and Attorney General Winston Bryant. Each man is sued only in his official capacity as the holder of his respective office and as a member of the Board of Apportionment. Each man is represented by the Attorney General’s office. The notice of appeal filed in this case, which the defendants now want to amend, identifies the appellants as “Bill Clinton, et al., defendants herein.” The notice was submitted by Winston Bryant. Thus, the names of two of the *1207three members of the Board of Apportionment appear on the notice of appeal. W.J. McCuen has no distinct interest in this case, and it would be silly to suggest that he would oppose the Governor and Attorney General in their now hapless effort to appeal this Court’s award of attorney fees. Even if Mr. McCuen did not support the decision to appeal, he is just one of the three members of the Board of Apportionment. Finally, the notice identifies “Bill Clinton, et al.,” or, in translation, “Bill Clinton and others,” as the appellants; the notice specifically informs the district court and anyone else reading it that Mr. Clinton and “others” — that is, more than one other4 — “the defendants herein” — not “a defendant” or “defendants,” but “the defendants” — are appealing this Court’s attorney fee decision. Can anyone honestly doubt who the appellants are here? Does the use of the phrase “et al.,” in this case, “utterly fail[] to provide such notice,” as was the case in Torres’. I think not.
This discussion is not intended as an argument that the notice of appeal Mr. Bryant submitted is adequate to include himself and Mr. McCuen as appellants under Rule 3(c).5 But it does describe a possible extraordinary circumstance that might, if relied on by a party requesting an extension, excuse that party’s neglect to file a notice listing the proper name of every appellant during the period prescribed by Rule 4(a). That is, where the circumstances of a case make it entirely obvious who is bringing an appeal, a district court might properly excuse a neglect of Torres. In many cases, the naming of the others encompassed by “et al.” will make a notice of appeal more specific and more informative. In cases where a strict rule against the use of that phrase would constitute a meaningless technicality, however, not only might a court of appeals accept the notice, but a district court might forgive a party’s mistake of overlooking the issue. See In re San Juan Dupont Plaza Hotel Fire Litigation, 888 F.2d 940, 941-42 (1st Cir.1989) (upholding district court’s grant of extension on showing of excusable neglect, reasoning that because, in part, notice of appeal did reasonably communicate who appellants were, failure to name names was “an excusable blunder”).
Here, the would-be appellants have not argued that the unusual circumstances of this case, where no one could doubt who the alii are, led them to misread, or simply not to read, the Torres decision. They merely plead an unassisted ignorance of the law. While the defendants might, in my view, have an acceptable excuse here, they have not offered one to the Court. For that reason, I concur in the Court’s judgment that the defendants’ motion for an extension should be denied.

. All references to Rules in this opinion are to the Federal Rules of Appellate Procedure.


. In this case, Rule 4(a) allowed the defendants to file a notice of appeal within 30 days after the date this Court entered its decision awarding the plaintiffs attorney fees.


. I suppose "et al." could also be an abbreviation for “et alius," meaning “and another,” instead of "at alii,” meaning "and others.” The latter translation, however, is the accepted legal meaning of the phrase.


. That question, as well as the significance of its answer, will be addressed by the Court of Appeals. The Eighth Circuit could, of course, conclude that Mr. Clinton, as Chairman of the Board of Apportionment, has the authority to pursue an appeal on behalf of the Board.